Title: From Timothy Pickering to Benjamin Walker, 22 March 1783
From: Pickering, Timothy
To: Walker, Benjamin


                        
                            Sir,
                            Newburgh March 22. 1783.
                        
                        In answer to the questions in your note of this date, you will be pleased to inform the commander in chief.
                        That last May Saml Ogden Esqr. of Booneton contracted to make and deliver 1500 camp kettles in a very short
                            time. From the 6th of July to the 23d of October he had delivered 1205—295 are still due, for which he has been importuned.
                            On the 13th of February his Clerk wrote that they were making & would complete them "in a short time." I have
                            since written two or three times to him & to Mr Forman of Morristown concerning them, particularly desiring the
                            latter to forward them the moment they are ready. On the 11th instant (finding the deficiency of camp kettles
                            considerable) I wrote Mr Ogden requesting him to make 300 over the number due by Contract, promising him immediate
                            payment. I have yet recd no answer. These numbers I judged sufficient, unless full provision were to be made for a
                            campaign. Before the army left the field they were duly supplied with camp kettles: but I suppose the old ones have since
                            been burnt out. I cannot tell exactly how long a camp kettle will last; but on an average probably not exceeding a year.
                            As they are used as frying pans, as well as kettles, they are thereby much sooner destroyed than if they were used only in
                            boiling.
                        The allowance of kettles for the last campaign was agreeable to the following list.

                        
                            
                                
                                A Major General & family
                                 
                                4
                            
                            
                                
                                Brigadier & family
                                
                                4
                            
                            
                                
                                Inspector
                                
                                2
                            
                            
                                
                                Qr Master Genl & family
                                
                                4
                            
                            
                                
                                Comy of forage
                                
                                2
                            
                            
                                
                                Waggon master genl
                                
                                2
                            
                            
                                
                                A Depy waggon master
                                
                                1
                            
                            
                                
                                A deputy comy of forage
                                
                                1
                            
                            
                                
                                Forage masters & wag. conductors each
                                
                                 1
                            
                            
                                
                                3 field officers of a regt
                                
                                3
                            
                            
                                
                                3 captains & subalterns
                                
                                2
                            
                            
                                
                                regimental staff
                                
                                3
                            
                            
                                
                                Non commissioned staff of a regt
                                
                                2.
                            
                            
                                
                                Non commissioned officers & privates 
                                
                                
                            
                            
                                
                                & Waggoners, to every six men
                                
                                1.
                            
                            
                                
                                A brigade quarter master
                                
                                1. 
                            
                            
                                
                                A chaplain
                                
                                 1. 
                            
                            
                                
                                Medical department in proportion
                                
                                
                            
                            
                                
                                Hospitals according to the demands of the principal surgeons.
                                
                                
                            
                        

                        The troops at the northward have received supplies of the kettles made by Mr Ogden.
                        I have given directions to have straw purchased: but till the roads are better it will be next to impossible
                            to get it transported: The farmers cannot be persuaded to turn out to bring in some hay, tho’ large pay is offered them. I
                            am Sir your most obedt servt
                        
                            T. Pickering Q.M.G.
                        
                    